United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-2385
                                    ___________

United States of America,                *
                                         *
                   Appellee,             * Appeal from the United States
                                         * District Court for the Western
      v.                                 * District of Missouri.
                                         *
Dal Thomas Carter,                       *      [UNPUBLISHED]
                                         *
                   Appellant.            *
                                    ___________

                               Submitted: November 16, 1999

                                   Filed: November 23, 1999
                                    ___________

Before McMILLIAN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                            ___________

PER CURIAM.

       A jury found Dal Thomas Carter guilty of conspiracy to distribute
methamphetamine in violation of 21 U.S.C. § 846. In this direct appeal, Carter raises
a variety of arguments. We reject them all. First, viewing the evidence in the light
most favorable to the verdict, we conclude a reasonable factfinder need not have had
a reasonable doubt about the government's proof on any elements of the crime. See
United States v. Jensen, 141 F.3d 830, 833 (8th Cir. 1998). Carter mainly attacks the
credibility of a primary government witness, and her credibility was for the jury to
evaluate. See United States v. Hayes, 120 F.3d 739, 744 (8th Cir. 1997). Second, the
district court did not abuse its discretion in instructing the jury that the definition of
distribution includes sharing in response to the jury's request for supplemental
instruction. See United States v. Hester, 140 F.3d 753, 760-61 (8th Cir. 1998); United
States v. Fregoso, 60 F.3d 1314, 1325 (8th Cir. 1995); see also United States v.
Slaughter, 128 F.3d 623, 629 (8th Cir. 1997) (standard of review). The district court
also did not abuse its discretion in refusing to give Carter's untimely and factually
unsupported proposed instruction that a buyer/seller relationship is not enough to
establish conspiracy. Third, we see no abuse of discretion in the district court 's
admission of expert testimony about the significance of plastic bags, syringes, a scale,
and other items seized from Carter. See United States v. Ortega, 150 F.3d 937, 943
(8th Cir. 1998), cert. denied, 119 S. Ct. 837 (1999). Last, the district court properly
exercised its discretion in refusing to permit the testimony of a defense expert who was
not timely disclosed as required by the magistrate judge's omnibus disclosure order.
See id. We thus affirm Carter's conviction.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-